           Case 2:19-mc-00175-RBS Document 1 Filed 11/05/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:

EX PARTE APPLICATION OF                               Case No. __________
IRAQ TELECOM LIMITED FOR AN
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782


    IRAQ TELECOM LIMITED’S EX PARTE APPLICATION PURSUANT TO 28 U.S.C. §
     1782 FOR AN ORDER TO TAKE DISCOVERY FROM DECHERT LLP FOR USE IN
                           FOREIGN PROCEEDINGS

         Iraq Telecom Limited (“Iraq Telecom” or the “Applicant”), pursuant to 28 U.S.C. § 1782

and the Federal Rules of Civil Procedure 26, 34 and 45, respectfully requests that this Court grant

Iraq Telecom’s ex parte application seeking an order in the form attached as Exhibit 4 to the

declaration of Kristin N. Tahler (“Tahler Decl.”) authorizing Iraq Telecom to obtain certain

limited discovery1 for use in (1) a pending arbitration administered by the International Chamber

of Commerce; and (2) a contemplated proceeding in the United Kingdom.

         In support of this application, Iraq Telecom submits a Memorandum of Law and the

appended sworn declarations of (1) Cyrus Benson; (2) Nicholas Bortman; (3) Matthew Bunting;

(4) Ehab Fekri Aziz Bassilios; and (5) Kristin Tahler, with accompanying exhibits.

                                               ***




1
         See Tahler Decl., attached hereto as Appendix D, at Exhibits 2 & 3.
         Case 2:19-mc-00175-RBS Document 1 Filed 11/05/19 Page 2 of 2




Dated:   November 5, 2019


                                          By:
                                          SKARZYNSKI MARICK & BLACK, LLP

                                          James Sandnes
                                          PA Bar Number: 41721
                                          One Battery Park Plaza
                                          New York, New York, 10004
                                          (212) 820-7700
                                          jsandnes@skarzynski.com

                                          -and-

                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP

                                          Kristin Tahler*
                                          Lauren H. Dickie*
                                          Kristin Casey*

                                          1300 I Street NW, Suite 900
                                          Washington, District of Columbia 20005-3314
                                          (202) 538-8000

                                          *Pro Hac Vice to be submitted.

                                          Counsel for Applicant, Iraq Telecom Limited




                                      2
